Citation Nr: 1507917	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease due to Agent Orange exposure.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headache residuals of a traumatic brain injury (TBI).

4.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent, effective September 20, 2010.  

During the pendency of this appeal, a November 2012 rating decision granted an increased rating of 70 percent for the Veteran's PTSD, effective September 20, 2010.  The issue on appeal has been characterized accordingly.

The Board acknowledges that, under See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), the matter of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) may be implicitly raised by the record when pursuing an increased rating claim.  Here, the Veteran previously filed a TDIU claim, which the AOJ denied.  The Veteran did not appeal that matter.  Furthermore, nothing of record specifically alleges that the Veteran's PTSD (the only claim for which an increased rating is sought) prevents the Veteran from pursuing or obtaining substantially gainful employment.  Therefore, the Board finds that the record does not reasonably raise an implicit claim of entitlement to TDIU.

The issues of service connection for a low back disability, service connection for headache residuals of a TBI, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran does not have a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

Service connection for ischemic heart disease (to include as due to Agent Orange exposure) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the matter being adjudicated on the merits, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2010 and March 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the December 2012 statement of the case.  

In addition, the Veteran's pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran has not been afforded an examination in conjunction with the present claim, and that the Veteran's STRs appear to have been disassociated from his physical claims file.  However, for reasons discussed below, the Board finds such errors are moot as to his claim involving ischemic heart disease, as the evidence does not establish a critical threshold requirement of service connection.  Consequently, obtaining the Veteran's STRs would not disturb the ultimate outcome with respect to his claimed ischemic heart disease, and VA is under no duty to provide such examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has had ample opportunity to supplement the record, and has not done so, or alleged that any pertinent records remain outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Veteran contends that he has ischemic heart disease which involves blockage of his arteries, there is no medical evidence of record which suggests any diagnoses, treatment, pathology, or other findings related to any cardiovascular disability, much less specifically to ischemic heart disease.  Several VA evaluations of record note no cardiovascular findings and normal heart studies.  On June 2011 VA general medical examination, the examiner found no cardiac abnormalities.  Consequently, as nothing of record shows or suggests the Veteran currently has ischemic heart disease, there can be no valid claim of service connection.  Brammer, 3 Vet. App. at 225.  The benefit of the doubt rule does not apply in this case, and the appeal must be denied.


ORDER

The appeal seeking service connection for ischemic heart disease, to include as due to Agent Orange exposure, is denied.


REMAND

The Board finds that further development is required for the Veteran's claims involving a low back disability, headache residuals of a TBI, and PTSD.  As a general matter, the Board reiterates that, as noted in the above VCAA analysis, the Veteran's STRs appear to have been disassociated with his claims file at some point.  The contents of such records are critical to the remaining service connection claims on appeal, as the core issue is whether the claimed disabilities may be related to the Veteran's service or to events therein.  Similarly, the Veteran's increased rating claim is on appeal from the initial rating assigned from the grant of service connection.  Therefore, the entire record is for consideration in all the remaining claims on appeal.  Notably, there has been no formal finding of unavailability issues for the STRs.  As they are constructively of record, remand is needed to secure them (or issue a formal finding regarding their unavailability) prior to adjudicating the remaining claims.

In addition, with respect to the Veteran's low back disability, the Board notes that his lay reports of sustaining a low back injury from the force of a mine explosion are sufficient to establish an in-service low back injury under 38 U.S.C.A § 1154(b), and he was diagnosed with lumbar spine DJD on June 2011 VA general medical examination.  However, no etiological opinion was provided for such diagnosis.  Therefore, a remand is needed to secure an etiological opinion for the Veteran's low back disability.

The Veteran claims his headaches are residuals of a TBI he suffered during service.  He is currently service connected for a TBI based, in part, on his own reports of a mine explosion.  On July 2012 VA examination, the examiner opined that the Veteran's headaches were unassociated with his TBI, based on the fact that there was no evidence of headaches within the first week following the initial TBI.  However, in both the June 2011 general medical and TBI examination reports, the Veteran specifically reports having headaches immediately after being involved in a mine explosion and that he continued experiencing headaches in the following week.  Moreover, the July 2012 examiner cites a prior rating decision's finding that there were no notations of headaches in the Veteran's STRs.  As noted above, the STRs appear to have been disassociated from the claims file at some point, and the July 2012 examiner's notation suggests they were unavailable for review at the time of that examination.  In light of the above, once the search for the Veteran's STRs is completed, a new examination that considers all available evidence of record is needed.

Finally, though a review of the record indicates the Veteran receives regular VA treatment for his various disabilities, the most recent VA treatment records associated with the claims file are from April 2012.  As updated records of VA treatment are constructively of record, they should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Conduct an exhaustive search for the Veteran's STRs, and associate them with the record if found.  If any records sought are unavailable, the AOJ should issue a formal finding which documents the steps taken to secure such records and the reason for their unavailability.

2. Then, obtain updated records of all VA treatment the Veteran has received for a low back disability, headaches, or PTSD since April 2012.

3. Then, arrange for any additional development indicated (e.g., examinations) by the records received pursuant to the above directives.

4. Specifically, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his lumbar spine DJD.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lumbar spine DJD is related to his military service or injuries therein.  For purposes of this examination, the examiner should accept the Veteran's reports of a back injury from the force of a mine explosion during service as credible.  The examiner must include a complete rationale for all opinions.

5. Then, arrange for the Veteran to be examined by a neurologist to clarify the nature and likely etiology of the Veteran's headaches.  Based on an examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should respond to the following: 

a. Identify by medical diagnosis each neurological disability manifested by headaches found.

b. For each disability diagnosed, opine as to whether such is at least as likely as not (a 50 percent or better probability) related to residuals of his service connected TBI.

c. For each disability diagnosed, opine as to whether such is at least as likely as not (a 50 percent or better probability) otherwise related to the Veteran's service or injuries therein.

The examiner should consider, and discuss as necessary, the Veteran's reports that his headaches began immediately after suffering a TBI in service and continued through the following week, as well as the July 2012 examiner's notation that the Veteran also noticed headaches about ten years after returning from Vietnam.  The examiner must include a complete rationale for all opinions.

6. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


